Luke, J.
1. The evidence sustains the conviction of the offense of operating an automobile on a public highway while under the influence of intoxicating liquor.
2. In view of the note of the trial judge, the assignment of error in ground 4 of the motion for new trial is without merit.
3. An objection to the admission of evidence, that it is “irrelevant, immaterial, inadmissible, and prejudicial,” is too general to be considered by this court. See Manning v. State, 33 Ga. App. 610 (9) (127 S. E. 475); Hayes v. State, 36 Ga. App. 669 (137 S. E. 860), and cit. Grounds 5, 6, and 7 of the motion for new trial are controlled by this ruling.
4. Viewing the charge of the court as a whole, no reversible error is shown in any of the criticisms of it in the remaining assignments of error.

Judgment affirmed.


Broyles, O. J., and Blood%oortli, J., concur.